Emery, J.
The party summoned as trustee of the defendant, has made his disclosure, and has been examined by the plaintiff. The answers and statements of the trustee thus made and sworn to, are to be deemed true, in deciding how far he is chargeable, until the contrary is proved. R. S., c. 86, § 30. In this case the answers and statements assert positively nothing to be due from the trustee to the defendant. An account in detail is stated, showing a small balance in favor of the defendant. This account shows fair upon its face, and is declared in the disclosure to be full and true in every item.
The plaintiffs argue vigorously that the account is improbable, or at least suspicious, and that it is only partially supported by written vouchers. He particularly assails two items of payment to the defendant, which the trustee asserts he made, but for which he produces no book entry nor voucher. The plaintiff, however, adduces no evidence to contradict the trustee’s positive assertion of payment in full of all his indebtedness to the defendant. In the absence of such evidence we must take the trustee’s answ'ers and statements to be true, they not being impossible, nor intrinsically improbable.

Trustee discharged with costs.